Citation Nr: 0618314	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for Parkinson's disease 
due to herbicide exposure. 

3. Entitlement to service connection for lupus erythematosus 
due to herbicide exposure. 

4. Entitlement to service connection for connective tissue 
disease due to herbicide exposure. 

5. Entitlement to service connection for cutanea tarda due to 
herbicide exposure. 

6. Entitlement to service connection for loss of vision of 
the right eye resulting from herbicide exposure. 

7. Whether new and material evidence has been presented to 
reopen the claim of service connection for a heart murmur.   

8. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

9. Whether new and material evidence has been presented to 
reopen the claim of service connection for chloracne. 

10. Whether new and material evidence has been presented to 
reopen the claim of service connection for peripheral 
neuropathy.

(The issue of waiver of indebtedness is addressed in a 
separate decision.)

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1965 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1998, denying service 
connection for post-traumatic stress disorder (PTSD), and in 
January 2003, denying the other issues, of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In August 2004, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the veteran's file.  At the hearing, the 
veteran submitted additional evidence and waived the right to 
have the evidence initially reviewed by the RO. 

At the hearing, the veteran raised the issue of service 
connection for tinnitus, which is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the diagnosis of PTSD. 

2. Parkinson's disease was not affirmatively shown during 
service; Parkinson's disease was not manifested to a 
compensable degree within the one-year period following 
separation from service; and Parkinson's disease is unrelated 
to service or any event during service. 

3. Lupus erythematosus was not affirmatively shown to have 
had onset during service; lupus erythematosus was not 
manifested to a compensable degree within the one-year period 
following separation from service, and lupus erythematosus is 
unrelated to service or any event during service. 

4. Connective tissue disease was not affirmatively shown to 
have had onset during service; connective tissue disease was 
not manifested to a compensable degree within the one-year 
period following separation from service, and connective 
tissue disease is unrelated to service or any event during 
service. 

5. There is no medical evidence during or after service of 
cutanea tarda. 

6. Right eye refractive error is not a disease for the 
purpose of VA disability compensation; and there is no 
medical evidence during service of lesion of the right eye 
and any current loss of vision of the right eye, except that 
due to refractive error, is unrelated to service or any event 
during service. 

7. By decision in February 1997, the Board denied service 
connection for a heart murmur and bilateral hearing loss.

8. The evidence received since the February 1997 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a heart murmur and bilateral hearing loss. 

9. By decision in October 1999, the Board denied service 
connection for chloracne and peripheral neuropathy.

10. The evidence received since the October 1999 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for chloracne and peripheral neuropathy.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2. Parkinson's disease was not incurred in or aggravated by 
service, and service connection for Parkinson's disease as a 
chronic disease or as due to exposure to Agent Orange may not 
be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3. Lupus erythematosus was not incurred in or aggravated by 
service, and service connection for lupus erythematosus as a 
chronic disease or as due to exposure to Agent Orange may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4. Connective tissue was not incurred in or aggravated by 
service, and service connection for connective tissue disease 
as a chronic disease or as due to exposure to Agent Orange 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5. Cutaneous tarda was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6. Loss of vision of the right eye was not incurred in or 
aggravated by service, and service connection for loss of 
vision of the right eye due to exposure to Agent Orange may 
not be presumed.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

7. The February 1997 Board decision, denying service 
connection for a heart murmur and bilateral hearing loss, is 
final.  38 U.S.C.A. § 7104(b) (West 2002).

8. New and material evidence has not been presented since the 
February 1997 Board decision, and the claims of service 
connection for a heart murmur and bilateral hearing loss are 
not reopen.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

9. The October 1999 Board decision, which denied service 
connection for chloracne and peripheral neuropathy, is final.  
38 U.S.C.A. § 7104(b) (West 2002).

10. New and material evidence has not been presented since 
the October 1999 Board decision, and claims of service 
connection for chloracne and peripheral neuropathy are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegini, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, on the claim of service 
connection PTSD, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  The Court also stated that the appellant does have 
the right to VCAA content-complying notice and proper 
subsequent VA process. 

On the claim of service connection for PTSD and the other 
claims of service connection, the RO provided content-
complying VCAA notice by letter, dated in January 2002, to 
the January 2003 rating decision.  Additional VCAA notice by 
letter, dated in February 2003, pertained to the new and 
material evidence claim was provided after the initial 
adjudication.  The notice in January 2002 included the type 
of evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The notice in 
February 2003 informed the veteran of the evidence needed to 
reopen the claims, namely, evidence that was new and 
material, and the earlier VCAA included the type of evidence 
needed to establish the underlying claim of service 
connection.  The veteran was also informed that VA would 
obtain service records, VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or authorization VA to obtain such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claims.  The notice 
also included the effective date provision for service 
connection, that is, the date of receipt of the claims, which 
applied both to the new claims and the claims to reopen.    

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, No.-04-181 (Vet. App. March 31, 2006) (notice 
of the evidence necessary to reopen the claim and the 
evidence necessary to establish the underlying claim for the 
benefit sought); and of Dingess v. Nicholson, 19 Vet.App. 473 
(providing notice on all elements of the claims for service 
connection, but for the rating criteria of the disabilities). 

To the extent that the VCAA notice on the claim of service 
connection for PTSD and on the new and material evidence 
claims came after the initial adjudications, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  However the action of 
the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence, which 
he did, and to address the issues at a hearing, which he also 
did.  For these reasons, the veteran has not been prejudiced 
by late timing of the VCAA notice.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).

Although the VCAA notice did not include the criteria for 
rating the claimed disabilities, since the Board is denying 
the claims, any question as to the disability rating is 
rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claims.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO did obtain the veteran's 
service medical and personnel records and VA records. 

The veteran was afforded a VA examination for PTSD.  As there 
is no indication that the other claimed disabilities may be 
associated with service and the competent medical evidence of 
record is sufficient to make a decision on the claims, VA is 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the other claimed disabilities and 
service.  McLendon v. Nicholson, No. 04-0185 (Vet. App. June 
5, 2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
For this reason, VA examinations are not necessary on the 
other claims of service connection.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b).

The report of VA examination in November 1999 and VA records, 
dated 2004, document the diagnosis of PTSD.  History included 
the veteran's three tours of duty on a swift boat in Vietnam, 
including in the Mekong delta, the death of a friend killed 
in action in Vietnam, and the transportation of the dead and 
wounded.  

The veteran testified that in Vietnam he served aboard the 
USS Savage as an engineman, that he was temporarily assigned 
without written orders to swift boat operations as an 
engineman, and that he was exposed to enemy fire. 

Service records disclose that the veteran served aboard the 
USS Savage from about November 1965 to November 1968.  The 
custodian of Federal records reported that the history of the 
USS Savage revealed that the ship was a radar picket escort 


destroyer, and from October 1965 to October 1968 the ship 
made five tours off Vietnam, but the ship's log showed that 
the ship was not moored in a port in Vietnam.  

The veteran's service records do not include a combat 
citation or other evidence that the veteran engaged in 
combat. 

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (1999).

Based on the evidence of record, the Board concludes that the 
weight of the evidence is against finding that the veteran 
participated in combat with the enemy, considering the 
history of the USS Savage, including the fact that the ship, 
while serving in waters off of Vietnam, did not moor in a 
Vietnamese harbor, and there is no official documentation of 
any kind that the veteran was assigned to swift boat or 
riverine operations in the Mekong delta.  

Since the record does not show that the veteran engaged in 
combat, his statements and testimony do not establish the 
occurrence of the claimed in-service stressors and his 
statements and testimony lack credibility for that reason. 

Since the diagnosis of PTSD is predicated on the history 
provided by the veteran and since the Board has rejected the 
history of combat service, the veteran lacks credibility on 
the question that the in-service stressors actually occurred. 

Without credible supporting evidence that the claimed in-
service stressors occurred, service connection for PTSD is 
not established, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b).




Agent Orange Claims 

If a veteran was exposed to an herbicide agent to include 
what is commonly referred to as Agent Orange during service, 
the following diseases shall be service-connected: chloracne, 
acute and subacute peripheral neuropathy, or porphyria 
cutanea tarda.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Service in 
the Republic of Vietnam includes service in the waters 
offshore.  38 C.F.R. §§ 3.307(a)(6) and 3.313(a).)

The Secretary of VA has determined that there is no positive 
association between exposure to Agent Orange and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Alternatively, service connection is granted for disability 
resulting from injury suffered or disease contracted in 
service or for aggravation of a preexisting injury suffered 
or disease contracted during service.  38 U.S.C.A. § 1110. 

Where a veteran has served for 90 days or more during a 
period of war and either Parkinson's disease, lupus 
erythematosus, or connective disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999).  The absence of any one element will result in 
the denial of service connection.  Coburn v. Nicholson, 19 
Vet.App. 427, 431 (2006). 

In statements and in testimony, the veteran asserts that he 
was exposed to Agent Orange in Vietnam between 1965 and 1968, 
resulting in Parkinson's disease, lupus erythematosus, 
connective tissue disease, cutanea tarda, and loss of vision 
of the right eye. 

Neither Parkinson's disease, lupus erythematosus, connective 
tissue disease, nor loss of vision of the right eye is 
subject to presumptive service connection based on exposure 
to Agent Orange.  And the veteran has not presented proof of 
actual causation, that is, that exposure to Agent Orange 
actually causes Parkinson's disease, lupus erythematosus, 
connective tissue disease, or loss of vision of the right 
eye. 

As for cutanea tarda, in the absence of medical evidence that 
the veteran currently has cutanea tarda, there is no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As for whether Parkinson's disease, lupus erythematosus, 
connective tissue disease, or loss of vision of the right eye 
is directly related to service, the service medical records 
do not contain any complaint, history or finding of any of 
the claimed disabilities in service.  The service medical 
records do show that right eye refractive error was noted on 
entrance examination; however, refractive error is not a 
disability for the purpose of establishing entitlement to VA 
disability compensation.  38 C.F.R. § 3.303(c). 

After service, Parkinson's disease was first documented in 
2002, lupus erythematosus was documented in 1995, which was 
confirmed by biopsy in 1997, connective tissue disease, 
including arthritis, was first shown in the 1990s, and a 


lesion in the right eye was identified in 1997.  None of the 
disabilities were manifested within the one-year period 
following separation from service and service connection on a 
presumptive basis as a chronic disease is not warranted.  

For these reasons, the preponderance of the evidence is 
against the claims, and the Board concludes that neither 
Parkinson's disease, lupus erythematosus, connective tissue 
disease, cutanea tarda, nor loss of vision of the right eye 
is related to service.

New and Material Evidence Claims 

In a February 1997 decision, the Board denied service 
connection for heart murmur and bilateral hearing loss.  In 
an October 1999 decision, the Board also denied service 
connection for chloracne and peripheral neuropathy.  Both the 
February 1997 and October 1999 decisions of the Board are 
final.  38 U.S.C.A. § 7104.   

While the Board determinations in February 1997 and October 
1999 are final, if new and material evidence is presented 
with respect to the claims, VA shall reopen the claims and 
review the former disposition of the claims. 38 U.S.C.A. 
§ 5108. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Heart Murmur

The evidence previously of record at the time of the February 
1997 Board decision, involving the heart murmur, showed that 
on examination for separation from service, a systolic 
ejection murmur was heard, which was considered neither 
disqualifying nor cause for discharge.  After service, the 
record contained conflicting evidence as to whether the 
veteran had a heart murmur.  In September 1995, a heart 
murmur was noted, but on VA examination in December 1995, no 
heart murmur was found.  

In reviewing the above evidence, the Board determined in 
February 1997 that while there was evidence of a heart murmur 
in service and arguably evidence of a current heart murmur, 
there was no competent medical evidence linking the any 
current murmur to the veteran's period of service.  

In the veteran's current application to reopen the claim, the 
veteran again asserts that his current heart murmur is 
related to service.  In August 2004, the veteran testified 
that he had a heart murmur on discharge from service and he 
is currently being monitored for a heart murmur and other 
cardiac problems by VA.  On VA examination in May 1998, a 
heart murmur was noted, but there is no evidence showing that 
the current heart murmur is a disability related to service.  
Other medical records submitted by the veteran following the 
February 1997 also do not show any relationship between a 
current heart murmur as a disability related to service.  

Bilateral Hearing Loss

The evidence considered prior to the February 1997 Board 
decision, denying service connection for bilateral hearing 
loss, showed bilateral hearing loss on entrance examination 
at 4000 hertz.  At separation from service, there was no 
evidence that the hearing loss at 4000 hertz was worse. 

In reviewing the above evidence, the Board determined in 
February 1997 that the veteran's high frequency hearing loss 
preexisted service and that there was no evidence of 
aggravation during service.  



In the veteran's current application to reopen the claim, the 
veteran again asserts that his current bilateral hearing loss 
is related to service.  In his August 2004 testimony, the 
veteran indicated that he did not recall having any hearing 
test before entering into service.  He did state that he was 
exposed to loud noises during service.  He testified that he 
was exposed to loud noises working around diesel engines as 
an engineman in the Navy.   

The basis for the denial in February 1997 was not that the 
evidence failed to show current hearing loss, but that there 
was no evidence indicating aggravation of his preexisting 
hearing loss or that his current hearing loss was otherwise 
related to service.  Upon review, the veteran has not 
provided any new evidence showing aggravation of his hearing 
condition in service, or submitted any medical opinion 
indicating that his current bilateral hearing loss is 
attributable to service.  Medical evidence demonstrating 
current bilateral hearing loss, while new, is not material to 
the claim.  

Chloracne and Peripheral Neuropathy

The evidence considered prior to the October 1999 Board 
decision, denying service connection for chloracne and 
peripheral neuropathy, consisted of the service medical 
records, which contained no diagnosis or treatment for either 
disease during service.  After service, chloracne was not 
shown by the medical evidence.  And the first diagnosed of 
neuropathy in 1995 was followed by a further diagnosis in 
December 1998.  

Based upon the above evidence, the Board denied both claims 
in October 1999.  At that time, there was no evidence of a 
current disability involving chloracne, or that chloracne was 
in any way related to service.  Moreover, as there was no 
diagnosis of peripheral neuropathy until three decades after 
separation from service, the veteran was not entitled to 
service connection on a presumptive basis due to herbicide 
exposure.  38 C.F.R. § 3.309(e).  In addition, there was no 
medical evidence linking peripheral neuropathy directly to 
service. 

Evidence received following the October 1999 Board decision 
includes VA medical records, pictures of the veteran's lower 
extremities, including skin problems, and statements and 
testimony from the veteran and his wife.  The VA medical 
records, dated through August 2004, are not material as there 
is no showing that the veteran currently has chloracne and 
there is no diagnosis of chloracne in the record.  

As for the peripheral neuropathy, the additional medical 
evidence fails to show that acute or subacute peripheral 
neuropathy appeared within weeks or months following exposure 
and resolved within two years of onset. 

As for the veteran and his wife's statements and testimony, 
where as here, the determinative issues involve medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the diagnosis and service or 
a diagnosis is required to reopen the claims.  The veteran 
and his wife as laypersons are not competent to offer an 
opinion that requires medical expertise, and consequently the 
statements and testimony to the extent that they associates a 
heart murmur, bilateral hearing loss, chloracne, or 
peripheral neuropathy to service does not constitute new and 
material evidence to reopen the claims.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1995) (holding that where resolution of an issue turns 
on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

In summary, the additional evidence since the Board's 
decisions in February 1997, denying service connection for a 
heart murmur and bilateral hearing loss, and in October 1999, 
denying service connection for chloracne and peripheral 
neuropathy, is cumulative or redundant and is not, either by 
itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claims.  As such, the 
evidence received after the Board decisions is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claims.  38 
U.S.C.A. § 5108.  



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for Parkinson's disease is denied. 

Service connection for lupus erythematosus is denied. 

Service connection for connective tissue disease is denied. 

Service connection for cutanea tarda is denied. 

Service connection for loss of vision of the right eye is 
denied. 

New and material evidence has not been presented to reopen 
the claim of service connection for a heart murmur.   

New and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss.

New and material evidence has not been presented to reopen 
the claim of service connection for chloracne. 

New and material evidence has not been presented to reopen 
the claim of service connection for peripheral neuropathy.



______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


